FILED
                                                              IN THE OFFICE OF THE
                                                           CLERK OF SUPREME COURT
                 IN THE SUPREME COURT                              JUNE 8, 2022
                                                            STATE OF NORTH DAKOTA
                 STATE OF NORTH DAKOTA

                               2022 ND 121



State of North Dakota,                                Plaintiff and Appellee
     v.
Jeremy John Frohlich,                             Defendant and Appellant



                              No. 20210303

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Cynthia M. Feland, Judge.

AFFIRMED.

Per Curiam.

Joshua A. Amundson, Assistant State’s Attorney, Bismarck, ND, for plaintiff
and appellee.

Samuel A. Gereszek, Grand Forks, ND, for defendant and appellant.
                              State v. Frohlich
                                No. 20210303

Per Curiam.

[¶1] Jeremy Frohlich appeals from a criminal judgment after a jury found
him guilty of two counts of gross sexual imposition. Frohlich argues the district
court erred in finding him competent to stand trial. Two doctors testified
relating to Frohlich’s competency to stand trial at an August 2020 competency
hearing. The district court made credibility findings after reviewing the
testimony of both doctors. Those findings are not clearly erroneous and we are
not left with a definite and firm conviction a mistake was made. We summarily
affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1